Citation Nr: 0636715	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  03-20 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a rating higher than 70 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel






INTRODUCTION

The veteran had active military service from May 1967 to May 
1971.

This case comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in Boston, 
Massachusetts, which increased from 30 to 50 percent the 
rating for the veteran's service-connected PTSD.  He appealed 
for an even higher rating.  See AB. v. Brown, 6 Vet. App. 35, 
39 (1993) (the veteran is presumed to be seeking the highest 
possible rating for a disability unless he expressly 
indicates otherwise).  

In May 2005, the Board remanded this case to the RO (via the 
Appeals Management Center (AMC) in Washington, DC) for 
further development.  Upon completion of the requested 
development, the AMC issued a decision in April 2006 
increasing the rating to 70 percent.  The June 2006 
supplemental statement of the case (SSOC) denied the maximum 
available 100 percent rating.  Again, it will be presumed the 
veteran is seeking the highest possible rating in the absence 
of his statement to the contrary that he is satisfied with 
his current rating.

The Board also notes that, through his August 2005 
correspondence, the veteran raised the additional issue of 
entitlement to service connection for hypertension secondary 
to his PTSD.  This additional claim, however, is not 
currently before the Board.  See 38 C.F.R. § 20.200 (2006).  
It has not been adjudicated by the RO in the first instance, 
much less denied and timely appealed, so it is referred to 
the RO for appropriate development and consideration.




FINDINGS OF FACT

1.	The veteran has received detailed notification of the 
procedures under the Veterans Claims Assistance Act (VCAA) 
for the evidentiary development of his claim for a even 
higher disability rating.  Moreover, VA has taken appropriate 
measures to assist him in obtaining all evidence necessary 
for a fair disposition of this claim.  

2.	The veteran's service-connected PTSD causes occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood.  However, the evidence does not establish that he has 
total occupational and social impairment due to symptoms of 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living, 
disorientation to time or place, or memory loss for own 
occupation or name.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 70 percent 
for PTSD.     38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.126, and 4.130, Diagnostic Code (DC) 9411 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  



VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal  of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements are:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.

Upon receipt of an application for "service connection" 
(including for a higher rating for an already service-
connected disability) therefore, VA is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned 
if service connection is awarded.

Regarding the degree of disability element, Dingess/Hartman 
holds that a claimant must, at a minimum, be notified that 
should service connection be awarded, a schedular or 
extraschedular disability rating will be determined by 
applying relevant diagnostic codes in the rating schedule, 
found in Title 38, Code of Federal Regulations, to provide a 
disability rating from 0 percent to as much as 100 percent 
(depending on the disability involved) based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment.  Moreover, consistent with 
the statutory and regulatory history, that notice must 
provide examples of the types of medical and lay evidence 
that the claimant could submit (or ask VA to obtain) that are 
relevant to establishing a disability - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing 
exceptional circumstances relating to the disability.

As to the effective date element, Dingess/Hartman holds that 
the claimant must be notified

that the effective date of an award of service 
connection and any assigned disability rating(s) 
will be determined based on when VA receives the 
claim, when the evidence that establishes the basis 
for a disability rating that reflects that level of 
disability was submitted, or on the day after the 
veteran's discharge from service if the claim that 
is the basis for which service connection is 
awarded is submitted within one year after 
discharge.  

Concerning the matter of timing, the Court states that the 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ, i.e., RO).  
Such timely notice provides a meaningful opportunity for a 
claimant to act responsively and to participate effectively 
in the development of his or her claim.  When a content-
complying - but late, notice is provided, a question is 
raised as to whether the claimant was prejudiced by the late 
notice, and the answer to that question depends on the 
factual situation in a particular case.  See, too, Pelegrini 
II, 18 Vet. App. at 119-20 (where the Court also held, among 
other things, that VCAA notice, as required by 38 U.S.C. § 
5103(a), to the extent possible, must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits).

While the decision in Dingess/Hartman talks about "service 
connection" and involves downstream initial rating and 
effective date claims, the impact of this decision is not 
limited to Fenderson v. West, 12 Vet. App. 119 (1999) - type 
situations involving the assignment of staged initial 
disability ratings.  Because the Court's decision is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the Department that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a 
"service connection" claim.  For example, the notice for an 
increased rating claim needs to include a discussion of the 
effective date element, and the notice for a reopening claim 
needs to discuss both the rating and effective date elements, 
etc. Similarly, even for claims that "fall beyond" the five 
basic elements of a service connection claim, such as special 
monthly compensation, pension, etc., the effective date to be 
assigned if the claim is granted is a matter that needs to be 
addressed in the VCAA notice.

Consistent with the above criteria as to what will constitute 
content-specific   VCAA notice, the veteran has received 
several comprehensive notice documents during the course of 
the appeal informing him of the provisions in effect for the 
development of his claim.  Based upon this documentation, to 
consist primarily of letters issued from the AMC dated in 
June 2005, December 2005 and August 2006, and along with the 
June 2003 statement of the case (SOC), the requirements for 
satisfactory VCAA notice as defined under the Pelegrini II 
decision have effectively been met.   

The first comprehensive notice document that directly 
pertained to the claim on appeal was the AMC's June 2005 VCAA 
correspondence, which was issued following the Board's May 
2005 remand request for a more in-depth notice letter.   (A 
previous letter issued in October 2002 had informed the 
veteran of the recent enactment of the VCAA, however, it did 
not include substantial explanation as to how and where 
additional evidence could be obtained before deciding the 
claim.)  In the June 2005 letter, the AMC explained the 
general type of evidence needed to support the veteran's 
claim, essentially that showing his disability had worsened.  
In addition to this correspondence, and equally significant, 
the June 2003 SOC provided citation and explanation to the 
legal criteria for evaluating mental disorders under VA's 
rating schedule.  See 38 C.F.R. § 4.130, DC 9411.  Hence, the 
first element of notice under Pelegrini II, that the veteran 
is informed as to additional remaining evidence required to 
substantiate his claim, has been satisfied. 

The second and third elements of the Pelegrini II analysis 
have also been met on the basis of the notice information 
provided.  The June 2005 correspondence explained to the 
veteran the mutual obligation between VA and himself to 
obtain further relevant evidence, including that VA would 
provide assistance in obtaining additional Federal records, 
private medical records, and employment records of which he 
placed VA on notice.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 
186-87 (2002).  A copy of VA Form 21-4142 was enclosed, upon 
which he could identify any relevant sources of treatment 
obtained and give VA authorization to obtain this additional 
evidence.  Also, the December 2005 correspondence from the 
AMC included substantially similar notice information.  

While the above notice documents satisfied the first three 
notice requirements outlined in 38 C.F.R. § 3.159(b)(1) and 
Pelegrini II, none of them included the specific language of 
the "fourth element" mentioned above.  However, the veteran 
has received sufficient explanation as to how to provide 
further relevant evidence, such that the intended purpose of 
this final element of VCAA notice was nonetheless met.

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) (Pelegrini I).  See VAOPGCPREC 1-04 (Feb. 24, 
2004).  The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II, as 
mentioned, requiring VA under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) to request the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a 
generalized request, as outlined under § 3.159(b)(1), 
is harmful or prejudicial to the claimant.  For example, 
where the claimant is asked to provide any evidence that 
would substantiate his or her claim, a more generalized 
request in many cases would be superfluous.  Id.  The Board 
is bound by the precedent opinions of VA's General Counsel, 
as the chief legal officer for the Department.  38 U.S.C.A. 
§ 7104(c) (West 2002).

Here, although the above-referenced correspondence did not 
contain the precise language specified in 38 C.F.R. § 
3.159(b)(1), the Board finds that the veteran was otherwise 
fully notified of the need to give VA any evidence 
pertaining to his claim.  In particular, an August 2006 
letter (primarily for the purpose of informing him of the 
AMC's April 2006 decision to award a higher 70 percent 
rating) also included reference to the requirements to 
satisfy the even higher disability rating and effective date 
elements of his claim, and in this context, requested that 
he please submit or otherwise inform the AMC of any 
information or evidence concerning the level of his 
disability and/or when it began.  So a more generalized 
request with the precise language outlined in § 3.159(b)(1) 
would be redundant.  The absence of such a request is 
unlikely to prejudice him, and thus, the Board finds this to 
be harmless error.  VAOPGCPREC 1-04 (Feb. 24, 2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2004), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Furthermore, the above-referenced August 2006 letter from the 
AMC informing the veteran of the April 2006 rating decision 
included an addendum that set forth a comprehensive 
explanation of the disability rating and effective date 
elements of a claim on appeal for VA benefits, consistent 
with the holding in Dingess/Hartman.  Thus, he has been 
sufficiently apprised of the disability rating and effective 
date elements of his claim, as required under the 
Dingess/Hartman decision.  

In addition to the information above with regard the content 
of the notice provided, there is also the consideration that 
the relevant VCAA notice have been sent to the claimant in a 
timely manner.  Here, several of the letters providing 
notification of the procedures for development of the 
veteran's claim, the AMC's correspondence in June 2005, and 
subsequent letters, were sent to him after the issuance of 
the December 2002 rating decision on appeal.  This is not in 
accordance with the sequence of events prescribed under the 
Pelegrini II decision as to what will constitute timely 
notice -- inasmuch as the notice was not sent until after 
issuing the rating decision in question.  See also 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  This 
notwithstanding, the RO has since taken sufficient measures 
such that any defect in the timing of the notice has not had 
a detrimental effect upon the adjudication of the veteran's 
claim.  Following the June and December 2005 letters, the 
veteran had ample opportunity to respond with supporting 
evidence and/or argument prior to the issuance of the July 
2006 SSOC that denied the maximum available 100 percent 
rating in accordance with 38 C.F.R. § 4.130 (subsequent to 
the increase to 70 percent).  He has provided copies of 
evaluations over the past few years from VA and private 
mental health care providers.  Bear in mind also that 
the Board's May 2005 remand clearly identified the essential 
role of the VCAA's duty to notify and assist him with respect 
to the development of his claim, including the opportunity to 
submit any further relevant evidence he wanted considered.  
For these reasons, the Board finds that regardless of the 
timing of the subsequent VCAA notice letter, he has been 
afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA."  See 
Mayfield, 444 F.3d 1328 (Fed. Cir. 2006).

Moreover, in considering and adjudicating the veteran's claim 
on appeal,             VA has undertaken appropriate action 
to comply with the duty to assist him.       This has 
included obtaining his VA outpatient and hospitalization 
records covering several years and providing VA examinations 
to determine the severity of his condition.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  In support of his 
claim, he has submitted reports pertaining to periodic 
evaluations by VA clinicians, an August 2003 private 
psychiatrists' report, and an August 2005 personal statement.  
He has declined the opportunity to testify at a hearing in 
support of his claim.  38 C.F.R. § 20.700(a).



In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.

Governing Laws, Regulations and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings (rating schedule) that is based as far as 
practical on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).  Not 
all cases will show all of the findings for a specific 
rating, especially in the more fully described grades of 
disabilities, but the higher of two evaluations will be 
assigned if the disability more closely approximates the 
criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. §§ 4.7, 4.21 (2006).  In assessing the 
degree of disability of a service-connected condition, the 
disorder and reports of rating examinations are to be viewed 
in relation to the whole history.  38 C.F.R. §§ 4.1, 4.2 
(2006).  See, too, Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Consideration of factors that are wholly outside the 
rating criteria provided by regulation is error.  Massey v. 
Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992)).

That said, the specified factors for each incremental 
psychiatric rating are not requirements for a particular 
rating but are examples providing guidance as to      the 
type and degree of severity, or their effects on social and 
work situations.   Thus, any analysis should not be limited 
solely to whether the symptoms listed      in the rating 
scheme are exhibited; rather, consideration must be given to 
factors outside the specific rating criteria in determining 
the level of occupational and social impairment.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

Where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In the present case under review, the veteran initially 
appealed the December 2002 RO rating decision that awarded a 
50 percent rating effective September 11, 2002, under 38 
C.F.R. § 4.130, DC 9411, requesting an even higher 
evaluation.  Following the Board's May 2005 remand of his 
claim, the AMC in April 2006 granted a higher 70 percent 
rating also effective September 11, 2002 -- and then issued a 
July 2006 SSOC denying the highest available 100 percent 
evaluation.  The issue remaining before the Board is whether 
this higher rating is available on either a schedular or 
extraschedular basis.   

VA's rating schedule generally provides that psychiatric 
disorders other than eating disorders, including PTSD (at DC 
9411), are to be evaluated according to a General Rating 
Formula for Mental Disorders.  38 C.F.R. § 4.130.

Under that formula, a 70 percent rating is warranted for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessed rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships. 



A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes         or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

38 C.F.R. § 4.130, DC 9411.

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  38 
U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the benefit-
of-the-doubt doctrine").

Following a comprehensive evaluation of the relevant findings 
that document the nature and extent of symptomatology 
attributable to the veteran's service-connected PTSD, the 
currently assigned 70 percent rating represents the most 
accurate assessment of the overall severity of his condition.  
This level of disability compensation under the relevant 
rating criteria is consistent with occupational and social 
impairment with deficiencies in most areas.  The criteria for 
a 100 percent rating, where there is evidence of total 
occupational and social impairment, with symptoms of or 
similar to those specifically identified under the rating 
criteria,      as indicated below, have not been met.   

The most detailed and thorough medical evidence that has been 
obtained concerning the veteran's psychiatric condition 
consists of the reports of his VA examinations conducted in 
November 2002 and December 2005.  During the time period 
under consideration, there are also VA outpatient records 
that will be considered, including in providing an overall 
assessment of his status through the assignment of Global 
Assessment of Functioning (GAF) scores.


The report of the veteran's November 2002 examination 
indicates he mentioned having experienced symptoms including 
low energy, impaired sleep, irritability, loss of interests, 
affective numbing, and hypervigilance.  On objective 
examination, it was noted that he was appropriately dressed 
and neatly groomed. His speech was normal in rate and 
coherent, without pressure.  His thought process was logical 
without flight of ideas, loosening, paranoia, or 
hallucinations or delusions.  His attention was good and 
concentration and memory intact.  His mood was anxious and 
affect depressed and somewhat blunted in range.  There was no 
suicidal ideation.  There was also no evidence for mania, 
panic attacks, or obsessive-compulsive symptoms.  He admitted 
to irritability and difficulty controlling his temper.  

The examiner further indicated the veteran was capable of 
managing benefit payments in his own interest.  He could 
perform activities of daily living.  He had had difficulty 
establishing and maintaining effective work and marital 
relationships over the past several months, associated with a 
business dispute.  The primary diagnosis was PTSD, chronic, 
with additional diagnoses of dysthymia, adjustment disorder, 
and anxious mood. 

VA outpatient clinical records indicate the veteran's 
evaluation and treatment with regard to mental health status, 
amongst one or more other conditions, including an April 2003 
neurological evaluation which stated, in part, that following 
neuropsychiatric testing, his PTSD symptomatology was a 
likely contributor to his executive/frontal dysfunction.  
Additional medical causes were identified as the most likely 
etiology.  These outpatient records also show intermittent 
treatment on an individual basis and group therapy, which do 
not show further symptoms in addition to those already 
observed on examination. 

A February 2004 statement from the VA psychiatrist treating 
the veteran at the Boston VA Medical Center (VAMC) indicated 
that his overall condition, despite improved recent 
compliance, had continued to progress.  This treatment 
provider described the veteran's concentration, frustration 
tolerance, hypervigilance and associated depression as 
obstacles to employment.  The veteran also described 
unpredictable work hours as contributing to his worsened 
condition.  Mental status evaluation showed what the examiner 
also characterized as exasperation and intermittent homicidal 
pre-occupation with a non work-related issue.  

On re-examination in December 2005, the veteran reported 
having a recent history of dissociative episodes, flashbacks 
and severe anxiety, and issues with anger management.  He 
said he had not worked in the past few years, following some 
legal issues that had manifested involving his previous 
construction business.  The examiner observed that he 
continued to have symptoms of flashbacks, impaired sleep, and 
irritability.  Mental status evaluation indicated he was 
oriented to time, place and person.  His speech was within 
normal limits.  Memory function was also within normal 
limits.  His affect was that of an individual who experiences 
high levels of anxiety, irritability, and frustration.  There 
was some difficulty concentrating, and he said he frequently 
felt disoriented.  Motor activity was somewhat agitated.  
Judgment was fair.  There was no evidence of any 
major thought disorder, or of delusions, disorganized 
thinking or hallucinations.  The overall diagnosis rendered 
was PTSD.   

These findings are most consistent with the 70 percent 
disability rating that was awarded in the still recent April 
2006 rating decision that was based, in part, on the results 
of the December 2005 VA examination that, in turn, was 
conducted in accordance with the Board's May 2005 remand 
directive.  There is clearly evidence of at least some of the 
symptoms that are generally associated with a 70 percent 
rating under DC 9411.  However, with respect to the 
symptomatology which pursuant to DC 9411 is correlative to a 
100 percent evaluation, there is no objective evidence of 
these signs or symptoms, including:  gross impairment in 
thought processes or communication; delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including as to personal 
hygiene); or disorientation to time or place.  



While there are credible indications of some significant 
interpersonal conflicts between the veteran and others that 
apparently pertained to a business which he maintained, there 
is no indication this situation has continued, and including 
past the time in which he has ended his involvement in this 
particular venture.  There is also some conflicting evidence 
as to whether he remains employed, although to the extent 
that he reported in December 2005 not working for a few years 
following legal issues in his construction business, there is 
no indication this was specifically due to symptoms from his 
service-connected PTSD, as opposed to, for example, any 
number of other possible unrelated factors, or that he 
otherwise was at the level of total impairment in the ability 
to function in an occupational setting.   

Furthermore, the Board recognizes there has been a 
substantial range in the GAF scores that have been assigned 
since the veteran initially filed his claim for an increased 
rating in September 2002.  But the most probative scores are 
consistent with the existing 70 percent rating.  The GAF 
score is a scaled rating reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum  of mental health-illness."  See the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders 32 (4th ed. 1994) (DSM-IV); see also 
Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  
According to DSM-IV,  a GAF score in the 51 to 60 range is 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF score of 41 to 50, by comparison, is indicative of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting)   or impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Also, a GAF of 31 to 40 corresponds to some 
impairment in reality testing or communication (e.g., speech 
at times illogical, obscure, or irrelevant)     or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).



Here, the initial GAF score obtained on VA examination in 
November 2001 was 55, and 61 over the previous year.  
Subsequent to that examination, there are admittedly reports 
of some lower scores, inasmuch as a VA psychiatrist in an 
April 2003 statement assigned a GAF of 40-45, and a private 
mental health counselor that same month indicated a GAF of 
44.  The veteran's VA outpatient records also reflect in mid-
2003 a psychiatrist's GAF of 45, although a few months later 
that score was revised to 55.  Even in view of these somewhat 
lower scores provided, however, when the veteran was 
reexamined in 2005, the assigned score was 51.  The examiner 
explained this was the veteran's standard score since 2000 
and that it reflected the presence of moderate symptoms and 
difficulty in functioning, with contributing stressful life 
circumstances.  

Since the December 2005 psychiatric examiner's assigned GAF 
score of 51 is premised on an in-depth examination and review 
of the claims file, for the veteran's pertinent medical 
history, and represents an assessment of his condition on a 
long-term basis -- taking into account the previous November 
2001 examination findings (when his GAF score was 55), and 
the instances of possible exacerbations of his symptoms, this 
evidence is the most persuasive GAF score thus far obtained.  
This finding is consistent with no more than moderate 
impairment in social and occupational functioning.  
Notwithstanding also the fact that some GAFs lower than 51 
were provided on some occasions, the actual extent of the 
symptoms that are established correspond to the assignment of 
the current 70 percent rating.  See 38 C.F.R. § 4.126(a) 
(when evaluating a mental disorder, an evaluation shall be 
assigned based on all the evidence of record that bears on 
occupational and social impairment, and not solely on any 
particular assessment at the moment of the examination).  

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  But the 
veteran has not shown that his service-connected PTSD has 
caused him marked interference with employment, meaning above 
and beyond that contemplated by his current schedular rating 
(which, again, is now 70 percent).  And while a February 2004 
psychiatrist's statement identified symptoms of this 
condition that were considered obstacles to functioning in an 
occupational environment, there was no indication this was 
meant to infer total occupational impairment.  And having 
difficulty working, or obtaining employment, is not 
tantamount to being unemployable.  Cf. 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.19.  See also Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993); Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993)

The December 2005 examination report also indicates the 
veteran was not employed at that time, although there was no 
specific finding or opinion to the effect that his 
psychiatric impairment from the PTSD was the reason for this.  
Indeed, to the contrary, the examiner indicated the veteran 
- overall, had a moderate level of difficulty in 
occupational functioning.  His PTSD likewise has not been 
shown to have necessitated frequent periods of 
hospitalization, or to have otherwise rendered impracticable 
the application of the regular schedular standards.  In the 
absence of the evidence of such factors, the Board is not 
required to remand this case to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(2). See Bagwell v. 
Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

For these reasons and bases, the claim for a rating higher 
than 70 percent for PTSD must be denied.  Since the 
preponderance of the evidence is against the veteran's claim 
for a higher rating, the benefit-of-the-doubt doctrine is not 
applicable.  38 C.F.R. § 4.3; see also Alemany v. Brown, 
9 Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).


ORDER

The claim for a rating higher than 70 percent for PTSD is 
denied.


____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


